Title: To Thomas Jefferson from François D’Ivernois, 23 September 1794
From: Ivernois, François d’
To: Jefferson, Thomas



Monsieur,
Londres ce 23 7bre 1794.

J’ai eu l’honneur de vous adresser depuis quinze jours, by the Indian Chief bound for Baltimore, and by the two systers bound for James River, deux longues Dépeches qui contiennent 1°. un exposé historique de la Révolution qui vient de bouleverser la République de Geneve, et toutes ses institutions pour les sciences. 2°. Un projet que j’ai formé et sur le quel je vous consulte, de transplanter son Académie toute entiere en Amérique, et plus particulierement en Virginie, si votre Province veut lui ouvrir les bras. Je vous ai fait parvenir ces Dépéches par Duplicata, car rien n’est plus important au succès du projet qu’elles vous soumettent que de vous atteindre avec sureté et surtout avec promptitude.
L’exécution de ce grand projet tiendrait à un revenu annuel de 15,000 Dollars, que l’un des Etats-Unis accorderait à notre Université pour sa dot; en nous autorisant à la fixer sur des terres qu’y acheterait une Compagnie de Genevois, les quels y conduiraient une Colonie agricole et industrieuse.
Cette idée que j’avais dabord saisie pour mes malheureux compatriotes comme une planche dans leur naufrage, me devient de plus en plus chere à mesure que la ruine de notre petite et intéressante République devient plus complette et plus irrémediable. Je vous adresse ici Monsieur, la Suite de l’historique de sa catastrophe. C’est pour vos papiers publics que j’ai destiné ce tableau, et il me parait ne devoir etre ni sans curiosité ni sans instruction, pour des Républicains qui mettent trop de prix à la liberté pour ne pas étudier avec intéret dans l’histoire les vertus par les quelles on mérite de la conserver, et les écarts qui exposent à la perdre sans retour. Cette seconde scéne de notre Révolution vous mettra surtout à meme de juger Monsieur, combien est praticable et pressante la transplantation que je vous ai proposée.
J’apprens que la Province de Maryland a fait il y a quelques années pour un établissement Académique, un fond annuel bien plus considérable que celui que je sollicite en faveur du notre, et j’ignore les  résultats de cette création: mais je me flatte que la dot que j’ai demandée suffira dabord pour donner une existence solide à notre Nouvelle Université; et si comme je n’en doute pas, elle réalise les espérances que la Virginie aurait fondées sur elle, je doute bien moins encore qu’une Législature aussi éclairée que la votre hézitat à lui donner dans la Suite tous les autres accroissemens et tous les encouragemens, dont elle se montrerait digne. Ne serait-il point possible Monsieur, d’en faire entr’autres dès à présent non seulement un séminaire pour les maitres de ces écoles primaires si utiles et si avantageuses que votre Province avait eues en contemplation il y a douze ans, mais encore the General Grammar school où elle se proposait d’envoyer à ses fraix les enfans qui se seraient distingués dans leurs ecoles de paroisse? Notre établissement offrirait en meme tems à l’émulation des plus méritans d’entr’eux la perspective d’etre introduits et soutenus de la meme maniere dans notre Académie. S’il est vrai Monsieur, que ce beau plan de votre Province, plan Si noble, Si vaste et Si utile, n’a été différé jusqu’à présent que par l’effet des circonstances, celle qui Se présente ne vous semblerait’elle pas singulierement favorable pour lui donner enfin l’existence en la rendant à notre Université qui pourrait tout à la fois fournir le germe d’un arbre aussi précieux en rassembler les rameaux, et en Soigner les fruits? Ressuscitée sous de pareils auspices en Amérique, elle y trouverait précisément les seuls avantages qui lui avaient manqué, [c’est] à dire un grand théatre et un puissant motif d’émulation dans l’assurance de pouvoir rendre avec usure à la Virginie ce qu’elle en aurait reçu. Qui sait meme si elle ne mériterait pas un jour dans sa nouvelle patrie l’éloge honorable que les savans suisses lui avaient accordé celui d’avoir fait de Geneve l’Athenes de l’helvétie?
Si la Providence l’apelle à de pareilles destinées en Virginie, et que votre Province adhére aux propositions que je lui ai soumises; il y aura Monsieur, un autre objet non moins essentiel au succès de notre résurection. J’entens par là tout ce qui aura rapport au choix de l’emplacement pour cette Geneve Académique, c’est à dire, l’achat des terres, leur étendue, leur prix, leur fertilité, la salubrité du district & &. Mais sous ce second point de vue comme sous le premier, je me permets encore de vous envisager d’avance Monsieur, comme notre Conseiller et notre fondateur. C’est surtout cet espoir encourageant qui m’anime; et si j’avais dans ce moment l’assurance que vous prendrez notre établissement sous votre Protection, je ne douterais deja ni de sa fondation ni de Ses prospérités futures, et je ne gémirais plus sur le sort de l’élite de mes compatriotes, puisqu’en transportant en Virginie leur Académie, c’est à dire leurs vrais Dieux Pénates, ils les placeraient enfin sous les ailes d’une Nation vraiment indépendante, deja puissante, et suffisamment à  l’abri de l’influence étrangere qui a été la cause de tous les malheurs passés et présens des Genevois.
En vous adressant Monsieur, une proposition aussi nouvelle que celle que je vous soumets, je vous supplie de nouveau de me faire passer dès que vous l’aurez reçue vos premiers apperçus sur son succès: Car votre seule approbation me suffirait deja pour jetter les premiers fondemens de l’entreprise, en attendant que vous pussiez me mander la sanction définitive par la quelle votre Province me mettrait à portée d’annoncer à tous mes compatriotes une nouvelle patrie, et à tous nos Professeurs une nouvelle carrière. J’ai l’honneur d’etre avec respect Monsieur, Votre tres humble & tres obéissant serviteur

F. d’Ivernois


Mon adresse est chez Mr. Chauvet Kensington near London.

